 MISSOURI TRANSIT COMPANY587Missouri Transit Company and its President,P. W. FletcherandInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America, General Teamsters,Chauf-feurs,Warehousemen and Helpers,Local No. 864,AFL-CIO.Case No. 17-CA-841. August 14, 1956DECISION AND ORDEROn March 1, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, Missouri Transit Company and its President, P. W.Fletcher, hereinafter referred to as Respondents, had engaged in andwere engaging in certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents and the Union filed exceptions to the In-termediate Report.The Respondents also filed a brief in support oftheir exceptions, a motion to set aside the Intermediate Report, and abrief in support of that motion.The General Counsel filed a reply toRespondents' motion.The Board has reviewed the findings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, briefs, and the motion to set aside theIntermediate Report, and the General Counsel's reply thereto, andadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :Respondents' MotionIn its motion, Respondents requested the Board to set aside the In-termediate Report and direct a new hearing, alleging bias of the TrialExaminer and improper conduct of the representative of the Gen-eral Counsel at the hearing.This motion was opposed by the GeneralCounsel.With regard to the alleged bias of the Trial Examiner, the Respond-ents cite (1) his refusal to grant the request of Respondent Fletcherfor a continuance to give him an adequate opportunity to retain andconsult with counsel; (2) the Trial Examiner's reference in the Inter-mediate Report to allegedly irrelevant and prejudicial statements inthe Union's brief filed in a different proceeding; (3) his alleged dis-tortion of the testimony of Deckard; (4) his drawing of an adverseinference from the Respondents' failure to produce certain documen-tary evidence; (5) his refusal to grant Respondents' counsel an ad-116 NLRB No. 80. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDjournment to enable him to prepare for cross-examination of a wit-ness; and (6) his action in limiting cross-examination of Mrs. Collier.As to (1), the Respondents are, respectively, a public utility andits president.While conceding that Respondent Fletcher had receiveda copy of the complaint and notice of hearing and filed an answer tothe complaint 3 weeks before the hearing, Respondents assert thatFletcher came to the hearing under the impression that it was to bean informal conference, and presumably for that reason had not re-tained counsel in advance of the hearing.No explanation is offeredfor this erroneous impression.During a brief postponement grantedby the Trial Examiner, the Respondents succeeded in retaining counselwho represented them at the hearing.Under the circumstances, webelieve that it was within the Trial Examiner's discretion to deny anyfurther continuance.As to (2), the Intermediate Report contains a reference to a state-ment in a brief filed by the Union in a representation case involvingthe shuttle-bus employees who are the subject of this proceeding.Wedo not agree that such reference, even if irrelevant to the case at bar,demonstrates bias on the part of the Trial Examiner. This referenceappears merely in the context of a prefatory chronological summaryof the Respondents' dealings with the Union and its members.As to (3), Respondents contend that the Trial Examiner cited testi-mony of Deckard adverse to them, while failing to mention testimonyby the same witness tending to support their defense that they discon-tinued the shuttle-bus operation, and discharged certain of the drivers,for economic reasons.The latter testimony was to the effect thatDeckard observed that the shuttle busses were carrying a relativelysmall number of passengers.The Trial Examiner's failure to referto such testimony appears purely inadvertent and does not suggestthat his treatment of Deckard's testimony was prompted by bias againstthe Respondents.As to (4), in rejecting the Respondents' contention that the shuttle-bus service was discontinued because it was not profitable, the TrialExaminer cited,inter alia,the failure of the Respondents to produceany records to substantiate this contention.Respondents contendthat, in view of his awareness of the Respondents' limited opportunityto prepare their defense, the Trial Examiner was unfair in drawingan adverse inference from their failure to produce such records.How-ever, the hearing extended over a period of 2 days, and it was notunreasonable for the Trial Examiner to assume that during that perioditwould be feasible for the Respondents to produce records in someform as to their own operations.As to (5), the record shows that the Trial Examiner denied Respond-ents' request for adjournment during the course of cross-examinationof an official of the State Public Service Commission.The Respond- MISSOURI TRANSIT COMPANY589ents contend that, in view of their counsel's limited opportunity toprepare his case, the Trial Examiner's action was arbitrary and in-dicative of bias.The General Counsel's representative objected tothe proposed'adjournment because it would conflict with a commit-ment made by him to the witness.Respondents did not offer to sub-pena the witness, themselves,as they were free to do.The record showsthat, after his request for adjournment was denied and he had con-sulted with his client,Respondents'counsel stated that he had nofurther questions to ask of the witness.Under the circumstances, wefind no abuse of discretion or evidence of bias in the Trial Examiner'saction.As to (6), the record shows that the Trial Examiner sustained anobjection by General Counsel to the cross-examination of Mrs. Collieras to her animus toward one of the Company's supervisors.Such aruling, even if erroneous,is not necessarily indicative of bias.'In sum, we conclude that the various rulings of the Trial Examinercomplained of, whether considered in isolation or cumulatively, donot establish bias on his part against the Respondents.The Respondents complain, also,that the General Counsel's repre-sentative at the hearing presented only such parts of the economicdata in his possession as supported his case, while withholding otherparts which would have aided the Respondents.It is not clear whysuch data,relating to their own earnings was, as they allege, unavail-able to Respondents.Nor is it clear why, as Respondents allege, theGeneral Counsel's representative should have supposed that Respond-ents could not during the course of the 2-day hearing produce theCompany's own records as to its earnings.Under the circumstances,we are not persuaded that there was any impropriety in the conductof the General Counsel's representative,or that such conduct war-rants granting the Respondents'motion for a new hearing.2Apart from the foregoing,the, only reason suggested by Respond-ents for granting a new hearing is to permit them to adduce evidencewhich they failed to produce because of the alleged inadequate op-portunity of counsel to prepare a defense. Such evidence would pre-sumably include the records of earnings of the shuttle-bus operation,which are attached as an appendix to Respondents'motion.Whatother evidence would be adduced does not appear.As indicatedbelow, even if we accept the Respondents'contention that the shuttle-bus operation was unprofitable,the record would still require us tofind that opposition to the Union was at least one of the motivatingcauses for the discontinuance of that operation and the discharge of1 SeeSardisLuggage Company v. N L R. B,234 F. 2d 190 (C. A. 5),and cases therecited.2 For reasons stated in the next paragraph in the text, we do not believe that full dis-closure at the hearing of all data bearing on Respondent Company's earnings from theshuttle-bus opeiatton would, in any event,have affected the result in this case. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe drivers.Accordingly,apart from the absence of a sufficient show-ing that the proffered documentary evidence could not have been pro-ducedat the original hearing bythe exercise of due diligence, we do^not believe that a new hearing is warranted.For all the foregoing reasons, Respondents'motion is denied.The Merits1.Like the Trial Examiner, we find that Respondents on October22, 1954, disposed of the shuttle-bus route from Waynesville to FortLeonardWood and discharged the drivers on that route for dis-criminatoryreasons, inviolation of Section8 (a) (3) and (1) ofthe Act.The Respondents contend that, in rejecting their defensethat the shuttle-bus service was abandoned for economicreasons, the,Trial Examiner failed to give sufficient weight to certain testimony.in the record indicating that such service was unprofitable and theyoffer to adduce documentary evidence to that effect.Evenif we as-sumed that the shuttle-bus service was unprofitable, we would still,find upon the entire record that opposition to the Union was themotivating cause for the abandonment of that service.Thus, as theTrial Examiner found, the record shows that on August 16, 1954,when the Union made its first demand upon him for recognition, Re-spondent Fletcher stated that he would discharge every man whojoined a union; that about the same time he told a shuttle-bus driverthat he wouldsell orlease the shuttle-bus operation before he "wouldtake the union in"; that a similar threat was made to another drivershortly before the route was transferred; that about October 1, 1954,an officer of Respondent Company, in a letter to its terminalmanageratWaynesville, referring to a reduction in the numberof runs on theshuttle-bus route, stated, "As many as we can get rid of down therewill be less union fellows"; and, finally, that on October 30 and 31,a few days after the transfer of the shuttle-bus operation, RespondentFletcher told the drivers, according to their uncontradicted testimony,that they no longer had a job because they were "for the union" in-stead of "for the company."Moreover, as the Respondentsconcedein their brief filed with the Board, the shuttle-bus service had beenoperating at a substantiallossfor more than 11/2 years prior to theadvent of the Union.Yet it was not until the Union launched a cam-paign to organize the shuttle-bus drivers, culminating in a representa-tion hearing before the Board on October 1, 1954, that the Respond-ents decided to dispose of that service. In view of all the foregoing,we are satisfied that, even if we accept the Respondents' contentionthat the shuttle-bus service was unprofitable,the conclusion is in-escapable that thetransferwas motivated by the Respondents'opposi-tion to the Union. MISSOURI TRANSIT COMPANY5912.We find, like the Trial Examiner, that the Respondents dis-charged Wagner and Wilkes because of their union activity, and notfor their alleged attack upon Humphrey, and that such dischargeviolated Section 8 (a) (3) and (1) of the Act. In so finding, wedo not rely upon the testimony of Mrs. Collier, cross-examinationof whom, the Respondents contend, was improperly restricted by theTrial Examiner.The RemedyThe Trial Examiner, in effect, recommended that the Respondentsbe required to offer to Wagner, Wilkes, Burnett, Case, Fuller, Gan,.and Pruett reinstatement to their former or substantially equivalentpositions on any part of the Respondents' operations, including itslong-line runs.'However, as to the two remaining discriminatees,Graves and Routh, the Trial Examiner recommended that, since un-like the others, they had not had any prior experience in long-linedriving, and had not demonstrated their qualifications therefor, theyshould be offered reinstatement only on such shuttle-line, if any, asthe Respondents might in the future acquire. In conformity withthe foregoing, the Trial Examiner recommended that, while back payfor the other drivers should accrue from the date of their discharge to,the date of a proper offer of reinstatement, back pay for Graves andRouth should accrue only from the date of Respondents' inaugura-tion of a shuttle-line service, if no offer was made to reemploy themthereon.The Union excepts to the foregoing recommendation, contendingthat the transfer of the shuttle-bus route by Respondents was merelya sham and that the Respondents still retain control over that route.The Union proposes, therefore, that the Board modify the Trial Ex-aminer's recommendations by requiring that Respondents offer rein-statement to all the drivers on the shuttle line or, at their option, onthe Respondents' long lines, and that back pay, in thecase of alldrivers, including Graves and Routh, run from the date of their dis-charge to the date of such reinstatement offer.While finding some evidence that the transfer of the shuttle linewas notbona fide, the Trial- Examiner declined to decide this questionas, in his opinion, it had not been sufficiently litigated.We find in-sufficient basis in the record for holding the transfer to be a shamand therefore reject the Union's ground for modifying the recom-mended remedy.However, we believe that Graves and Routh shouldbe afforded the same relief as the other drivers.Their qualificationfor long-line driving is a matter which can best be determined at thecompliance stage of this proceeding.We shall accordingly direct that8In addition to the abandoned shuttle-bus service, the Respondents operated certain,long-line runs. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey, like the other drivers, be offered reinstatement on any part ofthe Respondent Company's lines, including its long lines, such offerto be contingent in the case of all the drivers upon their complyingwith all applicable governmental requirements.4The Respondentscontend that they are precluded by existing contracts covering theirlong-line drivers from hiring any of the discriminatees on their long-line operations without violating the seniority provisions of such con-tracts.To avoid any such conflict, we shall require that, if there is notsufficient work available for all the qualified discriminatees and Re-spondents' other employees, all available positions be distributedamong both categories without discrimination against any employeebecause of union membership or activity, in accordance with the sys-tem of seniority or other nondiscriminatory practice heretofore ap-plied by the Respondents in the conduct of their business.5The Re-spondents shall place such of the foregoing employees, if any, forwhom no employment is available after such discrimination, on apreferential list, with priority in accordance with such system of senior-ity or other nondiscriminatory practice heretofore applied by the Re-spondents in the conduct of their business, and thereafter offer themreinstatement as such employment becomes available and before otherpersons are hired for such work.We shall also order the Respondents to make whole each employeeagainst whom it has discriminated for any losses that he may havesuffered because of the Respondents' discrimination, by payment tohim of a sum of money equal to the amount that he normally wouldhave earned as wages from the date of such discrimination to the dateof a proper offer of reinstatement, or placement on a preferential list,as the case may be, less his net earnings during said periods the backpay to be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289.ORDERUpon the basis of the entire record in the case, and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, the National Labor4The Respondents contend that other drivers,in addition to Graves and Routh, are notqualified forlong-line driving because they have not complied with the requirements ofthe InterstateCommerceCommissionthat theytake and pass periodic physical examina-tions.However,under our order Respondents will not have to reinstate any drivers whohave not compliedwith such requirement,if applicableto them.6If, as the Respondent apparently contends,ithasseparateseniority for its long-linedrivers, the effect of our order willbe to require that the discriminatees be placed at thebottom ofthe long-line seniority list.0Crossett Lumber Company,8 NLRB 440,498.As we are modifying the Trial Ex-aminer'sback-pay award with respect to Graves and Routh by enlarging their right toback pay, weshall not require Respondentto pay themany back pay for the periodbetween the,date of the issuance of the Intermediate Report andthe date of-this Decision -and Order,except forsuch amount as they may be entitled to under the Trial Examiner'srecommendation. MISSOURI TRANSIT COMPANY -593Relations Board hereby orders that the Respondents, Missouri TransitCompany and its President, P. W. Fletcher, their officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, Gen-eral Teamsters, Chauffeurs,Warehousemen and Helpers, Local No.864; AFL-CIO, or any other labor organization of their employees,by discriminatorily discharging or in any other manner discriminatingin regard to the hire or tenure of employment of their employees, orany term or condition of their employment.(b) Interrogating employees concerning their membership in, or ac-tivities in behalf of, the above-named or any other labor organization,and threatening them with economic reprisals or promising thembenefits in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1) of the Act.J c) In any other manner interfering with,' restraining, or coercingemployees in the exercise of -the right to, self-organization, to join orform labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,and to refrain from any and all of such activities except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Offer to Everett Graves, Virgil Routh, John Wagner, DillardWilkes, Gerald Burnett, Frank Case, Howard Fuller, Emmer Gan,and Vernie Pruett immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their senior-ity or other rights and privileges, and make them whole in the,man-ner set forth in the section above entitled "The Remedy."(b)Preserve and make available to,the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other-records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post immediately at its several terminals copies of the noticeattached hereto marked "Appendix." 7Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,7In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."405448--57-vol. 116-39 594DECISIONS OF'-NATIONAL LABOR RELATIONS BOARDafter being duly signed, be posted by the Respondents immediatelyupon receipt thereof and maintained for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps 'shall be takenby the Respondents to insure that the said notices are hot altered, de-faced, or covered by any other-material.(d)Notify the Regional Director for the Seventeenth Region inwriting, within -ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the Con:sideration of the above Decision and Order.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and-Order of the National Labor RelationsBoard, and in order to effectuate, the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate our employees concerning their'mem-bership in, or activities on behalf of, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen & Helpers of Amer-Warehousemen and Help=ers;v'Local No. 864, AFL-CIO, or any other labor organization,,iris-a. -manner constituting interference, restraint, or coercion invidl°atiOii of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with loss of employment,=discontinuance of service, or any other economic reprisals,. be-cau"se^ of- their membership in or activity on behalf of the above-named or- any other labor organization.draw from the above-named or any other labor organization.WE WILL NOT discourage membership in the above-named orany "other labor' organization by discriminatorily dischargingany of our employees, discontinuing service, or in any other man-ner discriminating against them in regard to their hire or tenureof employment, or any term or condition of employment. .WE WILL NOT- in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organ-ization to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargain-ing or'other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such rights may be MISSOURI TRANSIT' COMPANY595affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section8 (a) (3) of the Act.WE WILL offer to the employees named belowimmediate andfull reinstatement to their former or substantiallyequivalentpositions, including positions on our long-lineoperations, if dulyqualified therefor, without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them whole forany loss of pay suffered as the result of the discriminationagainstthem :EverettGravesVirgilRouth-JohnWagnerDillardWilkesGerald BurnettFrankCaseHoward FullerEmmerGanVernie PruettAll our employees are free to become,remain, or refrain from be-coming members of the above-named or any other labor organization,except to the extentthat the rightto refrain may be affected by-anagreement in conformity with Section 8 (a) (3) of the National LaborRelations Act.MISSOURI TRANSIT COMPANY,Employer.Dated----------------By-------------------------------------(Representative)--, (Title)'P. -W. FLETCHER,itsPresident,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for, 60 days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board,and an answer having'been filed by Missouri Transit Company,signed by its president,P.W. Fletcher,a hearing involving allegations of unfairlabor practices in violation of Section 8 (a) (1) and(3) of the National LaborRelations Act, as amended(61 Stat.136), herein called the Act,was held in Waynes-ville,Missouri,on January 31 and February 1, 1956,before the duly designatedTrial Examiner.In substance,the complaint alleges and the answer denies that the RespondentEmployer:(1)During and after August 1954,interrogated employees regardingtheir union activities,promised them economic advantages if they abandoned suchactivities,and threatened them with loss of employment if they did not; (2) onAugust 19,1954,discriminatorily discharged employees John Wagner and DillardWilkes, on October29, 1954,discontinued certain shuttle operations,and on the 596DECISIONSOF NATIONALLABOR RELATIONS BOARDsame date discharged seven named employees,'all to discourage union activities andto avoid collective bargainingwith the Union; and (3) by suchconduct interferedwith, restrained,and coerced employees in the exercise of rights guaranteed by theAct.At the hearing all parties were represented and were affordedfull opportunity tobe heard,to examine and cross-examine witnesses,to introduce evidence pertinentto the issues,to argue orally upon the record,and to file briefs and proposed findingsof fact and conclusions of law.Oral argument was waived.A memorandum briefhas been received from General Counsel.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT EMPLOYERMissouri Transit Company is a Missouri corporation having its main and homeoffice at Macon, Missouri. It is a common carrier of passengers by bus, operatingunder licenses by the Interstate Commerce Commission and the public service com-missions of the States of Missouri and Iowa.It operates regular passenger service between Fort Leonard Wood, Missouri, andCedar Rapids; Iowa.During the calendar year 1953 its gross revenue amounted'to about $459,000, ofwhich between 25 and 35 percent, or more than $100,000, was derived from inter-state business.The Respondent Employer is engaged in traffic and commerce within the meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, General Teamsters, Chauffeurs, Warehousemen and Helpers, Local 864,AFL-CIO, is a labor organization admitting to membership employees of theRespondent Employer.M. THE UNFAIR LABOR PRACTICESA. Relevant events and issuesMost of the events material to the issues in this case occurred at or near theRespondent Employer's terminal in Waynesville, Missouri, and during the summerand fall of 1954, shortly after the Charging Union began attempts to organize theRespondent's employees.Waynesville, at that time, was one terminus of the Respondent's Waynesville-Fort Leonard Wood shuttle-bus service, and at the time of the hearing continued tobe one point along its long-line service operated between Fort Leonard Wood andCedarRapids, Iowa.'During the period relevant to the issues, Archie Humphrey was the foreman atthe Waynesville terminal and during most of the period the manager at that terminalwas "Jack" Fletcher, stepson of P. W. Fletcher, the latter being president andprincipal owner of the corporation.Although P. W. Fletcher's office is and was atMacon, Missouri, during the summer and fall of 1954, he was frequently at theWaynesville terminal.Early in August, when organizing efforts among employees at his Waynesvilleterminal commenced, P. W. Fletcher was at his summer home in another State.While there, according to his testimony, he had a telephone call from ForemanHumphrey, informing him of this activity.Fletcher returned to Waynesville, and,sometime before August 16, he was informed that Busdrivers John Wagner andDillard Wilkes were leaders in the union movement.On August 19 both Wagner andWilkes were discharged.The issue of their dismissals is resolved in section III, C,below.At a meeting of the Waynesville employees on August 10 union cards were signed.On the evening of August 16, having learned of P. W. Fletcher's expected arrival atWaynesville, Lee Blackwell, head of the local, and several employees met at the ter-minal.As Fletcher came from the bus Blackwell approached him, introduced him-self, claimed representation among the Waynesville men, and requested bargainingI GeraldBurnett,Frank Case, Everett Graves, Virgil Routh,Howard Fuller, EmmerGan, and Vernie Pruett.2 Breeding TransferCompany,110 NLRB 493 MISSOURITRANSIT COMPANYrecognition.Fletcher promptly replied, "Hell, no, I won't recognize the Teamstersor anybody else." Fletcher then turned to employees gathered nearby and told themthat they needed no union, that he would not have one, that they would be eating"potatoesand snails" before getting a union there, and that he would fire every manwho joined .3The record contains much evidence of many incidents, both before and afterAugust 16, when P. W. Fletcher, his stepson; "Jack," and Foreman Humphreyinterrogated the Waynesville employees regarding the Union, threatened them withreprisals, and promised them benefits if they would withdraw.These occurrencesand the issue of independent violations of Section 8 (a) (1) of the Act will betreated below in section III, B.On August 25, the Union filed with the Board a petitionseeking certification asthe bargaining representative for the Waynesville employees.A hearing (111 NLRB156) was held on October 1, 1954. From briefs filed by the Union and the Employerin that case, placed in evidence in these proceedings,itappearsthat shortly after,the filing of the Union's petition the Employer shifted its dispatching or terminalpoint from Waynesville to Moberly, Missouri, one-half day's run distant.TheUnion's brief, in which it claimed that this move was "evidently a strategem of the,employer to destroy theunion'sorganizing efforts," was served upon the Employeron October 20. In the same brief the Union also claimed that despite this movethe unit urged by it was appropriate, since the Waynesville operations continued to beprincipally one of shuttle-bus service between that terminal and Fort Leonard Wood.Two days later, on October 22, P. W. Fletcher entered into an agreement with,another bus company, disposing of certain of his shuttle-bus equipment,and re-sulting on October 29 in the discontinuance of his Waynesville-Fort Leonard Woodshuttle-line service.Seven drivers, previously on this run, were dismissed.Fletcher'saction in this matter-both the abandonment of the service and the discharge ofthe seven drivers-is raised as an unfair labor practice issue and will be resolved insection III, D, below.B. Interference,restraint,and coercionForeman Humphrey was apparently the first among management representativesto become aware of union discussion and activity at the Waynesville terminal.Asnoted in the section immediately above, he reported this activity to P. W. Fletcher.He also interrogated employees and threatened them.Early in August he told em-ployee John Wagner that P. W. Fletcher would fire those who joined and asked himif he intended to join.At about thesame time the foreman made similar threatsof discharge to a group of employees including Dillard Wilkes, Frank Case, Ray-mond Holtgrewe, and Virgil Routh .4On August 5, P. W. Fletchercameto the home of employee J. D. Collier andinstructed him to report at Cedar Rapids, Iowa.Colliermade no protest, butMrs. Collier followed Fletcher to the terminal and asked him why he was sendingher husband, a top-seniority man, to Iowa.Fletcher told her that her husband hadstarted the Union.She denied the accusation.Fletcher then told her that if herhusband would come to him and deny it, he would not be transferred.Althoughthe record does not reveal whether or not Collier did go to Fletcher thereafter, on,this point, the transfer order was cancelled.A few days before August 16, P. W. Fletcher asked employer Emmer Gan if hehad signed one of "those union cards yet."Gan replied that he had seen none.Fletcher then asked the employee to be "smart" and not join, otherwise he wouldbe discharged.About August 13, P. W. Fletcher made a similar inquiry of em-ployee Dillard Wilkes.When Wilkes replied either that he had joined, or was going to,Fletcher said, "If you do you will be fired."On August 14, P. W. Fletcher wentto the home of John Wagner and, in the presence of Mrs. Wagner, asked him if hewanted to take Collier's run, and inquired whether Collier was passing union cardsaround.Fletcher also askedWagner if he had joined, and when the employeereplied that he had, the president said he would not have the Union "in his com-pany."8 The findings as to Fletcher's remarks are based upon the credible testimony of manyemployees present.Fletcher admitted the occasion and having refused recognition, butdenied making threats.His denials are not credited.The findings as to Humphrey rest upon the credible testimony of employees con-cerned.Humphrey's equivocal denial is not credited.Whenasked directly by the Re-spondent's counsel if he had ever told employees that P.W. Fletcher would fire them ifthey joined the Union,Humphrey at first said, "I did not. I don't think I did," andthen added,"I don't recall that I made any statements like that." 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso on August 14, "Jack" Fletcher asked Wagner at the Waynesvilleterminalwhy "the boys,wanteda union," and suggested that they "settle this" without one.He promisedthem that if they would "not go" for the Union he would try to havehis fatherincreasecertain rates which had been reduced and take care of theirgrievances.On the morningof August 16, Collier, previously identified, took out his regularrun from Waynesville to Moberly. Foreman Humphrey, despite severe burnssuffered ata fire, rode with him.At Moberly, from which point Collier was dueto returntoWaynesville, P.W. Fletcher approached Collier, and,in the presenceof Humphrey and others, asked if it was not he who had started the Union.Al-though Collier denied the accusation, Fletcher summarily removed him fromthe run and instructed Humphrey to drive the bus back to Waynesville,despite hisinjuries necessitatingcrutches.Fletcher boarded the bus also and came on toWaynesvillewhere, asnoted above, Blackwell met him and asked recognition forthe Union.On separate occasions thereafter both Fletchers told employees Gerald Burnettand Emmer Gan that if they would drop or withdraw from the Union they couldhave Collier's over-the-road run.In the latter part of August, employee John Routh quit his job.When he re-turned afew dayslaterfor his check, both Fletchers told him that if he wouldforget the Union he could come back to work for them .5The Trial Examiner concludes and finds that the foregoing interrogations, threatsof reprisal, and promises of benefit by Foreman Humphrey and both Fletchers notonly constituteinterference, restraint, and coercion proscribed by the Act,6 butalso establisha clear pattern ofantiunionconduct of revealing significance inresolving the contemporaryissuesof actual discharge and discontinuance of theshuttle-bus service out of Waynesville.C. The discharge of Wagner and WilkesAs found above, P. W. Fletcher admitted as a witness that he had beeninformed, before August 16, that John Wagner and Dillard Wilkes were leadersof the union movement. Both employees were summarily discharged on August19 by letter from P. W. Fletcher.Each letter read in part, as follows:You are discharged as of this date for the following reasons:Entering a bus on our property, cursing and attacking an employee whowas temporarily crippled, calling him all kinds of foul names, attempting tostrike him and did bruise and scratch his face.This, happened the evening of August 16, 1954. It was conduct which wecannot permit.It appears that the "employee" they were thus accused of attacking was ForemanHumphrey.The only witness, at the hearing, who gave any testimony of directsupport to the claim of attack and altercation was Humphrey himself.Many em-ployees, including Wagner and Wilkes, who were at the bus terminal that night, alldenied that any such attack occurred.And P. W. Fletcher, although claiming onthe first day of the hearing that he had made a "thorough investigation" and hadquestioned "people who saw it," on the second day admitted that he talked to noone but Humphrey and said he could find no witnesses. Fletcher also admitted'that he made no attempt to question either employee before discharging him.There is no dispute that both Wagner and Wilkes "entered" the bus at the termi-nal, but even Humphrey's testimony is in substantial agreement that they did so inresponse to his own request that they help him back the empty bus through a nar-row alley for parking.In brief, these were the surrounding circumstances, as described by all exceptHumphrey.As noted heretofore, despite his injuries Humphrey drove Collier'srun back to Waynesville from Moberly, after Fletcher had removed Collier at the5 The findings as to the interrogations, threats, and promises of benefit described aboverest upon the credible testimony of the employees or others involved.Much of theirtestimonyisnot specifically denied by P. W. Fletcher. "Jack" Fletcher, no longer withthe RespondentCompany, was not awitness.SeeDarlingtonVeneer Company, Inc.,113 NLRB 1101;B.M. C. ManufacturingCorporation,113 NLRB 823;Marto Offset Printing Corporation,113 NLRB 841. MISSOURI TRANSIT COMPANY599latter terminal?Also as noted above, upon arrival of the bus with Fletcher aboard,the union representative asked for recognition.Fletcher not only refused the re-quest, but told the several employees assembled that he would fire them if theyjoined, and then went into the terminal building.Having discharged his passengersand their baggage, Humphrey proceeded to back the empty bus, for parking, downa, narrow alley.He asked Wagner for assistance in guiding him.There beingscant clearance in the alley, Wagner boarded the bus and went to the rear of it for,better vision.Wilkes mounted the step by the open door to assist from that point.Mrs. Collier approached and asked Wilkes to step aside so she could get in. Sheboarded and stood near Humphrey who was in the driver's seat. She and Humphrey,according to her testimony, which only in part is denied by the foreman, engagedin an argument as to why her husband had been removed from the run.The threeleft the bus when it was found that, because of a car parked behind the bus, it wouldbe impossible to back through the alley..Humphrey's. account is different.He said that as he began to back down thenarrow alley to the garage:I opened the door and asked John Wagner to tell somebody to move the carout so I could get my bus in the garage, and John Wagner and Dillard Wilkesand Raymond Holtgrewe and Burnett got up in the bus and John Wagner andDillardWilkes started cussing me and started waving their fists in my faceand scratched me under this eye, and I was called some awful foul names.Upon-this attack, Humphrey continued:Imerely told the boys that I wasn't trying to scab on them if that is what theythought, and I wasn't trying to cause no trouble, and they had the opinion thatI was worse than a scab and John says I should go back to Iberia where I belong,,that I didn't belong over there... .Considered quickly and alone, Humphrey's quoted story given on direct examina-tion seems plausible enough, if it is assumed, as he implied, that the men resentedhis operating Collier's run.Appraised in connection with other parts of his testi-mony and that of P. W. Fletcher, however, it becomes less convincing.For ex-ample, according to Humphrey he did not talk with Fletcher until 30-40 minutesafter the bus incident, while according to Fletcher the foreman came in to him"pale ... and trembling'!--a physical state generally consistent with some imme-diacy after the causing occurrence.Fletcher said that Humphrey:came into Mt. Dechard's office where I was sitting and he was pale, he wastrembling, and I asked him what was the matter and he said they jumped mein the car out there and tried to beat me up, in the bus, and he had on hisright eye . . . a skinned place where somebody had hit him.According to Humphrey, however, after he left the bus he had a conversationwith Union Representative Blackwell in the alley about signing a local card andhis own former membership in another local-a peaceable discussion from hisdescription-and he then went into the office, but Fletcher was not there and did notcome in for 30-40 minutes.Furthermore, had Humphrey been actually assaulted or abused by the men, the'reasonable question arises as to why he did not fire them on the spot. For Fletchermade it quite clear in his testimony that the foreman had full authority to fire anydriver for any cause.Finally, if Fletcher's version is to be credited, the record is barren of any explana-tion for his delay of 3 days before taking action of any kind.Certain undisputed factsnot only cast convincing discredit upon the versions of Humphrey and Fletcher as tothe bus incident but also upon the validity of the reasons advanced by Fletcher inhis' letter of August 19 for the discharges.These facts include: (1) Fletcher madeno effort to question either Wagner or Wilkes as to Humphrey's claim before dis-missingthem; (2) although Humphrey claimed that four employees abused him,it appears from the evidence that only the two union leaders were discharged or inany other way disciplined or questioned; (3) on the very morning of the day hesentthe letters of discharge Fletcher came to the home of Wilkes and asked him to'7 Although Fletcher denied that Collier's union activity had anything to do with hisremoval he did not deny questioning him about it at the Moberly station.And hisexplanation of the removal-to the effect that he had promised another driver, oneBurroughs, the run-does not bear scrutiny since Burroughs was not there to take therun and Humphrey was instructed by Fletcher to take it. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake out a charter run-instructionswhich Wilkes carried out-without saying aword to him either about the August 16 incident or his impending discharge; and(4) when Wagner and Wilkes came to Fletcher for their final checks, after August19, and asked "How come we was fired," Fletcher replied, "You hit Archie and youjoined that old union,and that is it."'In short, both because of the straightforward and credible denials of the twoemployees accused and several witnesses and because of the undisputed facts setout immediately above,theTrialExaminer is convinced and finds that neitherWagner nor Wilkes assaulted or abused Humphrey on the evening of August 16 .8Both had previously been threatened with discharge because of their union activity,both were told upon receiving their final checks that their joining the Union wasone reason for their dismissal;the Trial Examiner concludes and finds that bothwere discriminatorily discharged,on August 19, because of their union activity andto discourage similar activity on the part of other employees.Such conduct on thepart ofthe Employerconstituted interference,restraint,and coercion of employees inthe exercise of rights guaranteed by the Act.D. Discontinuance of the shuttle service and resulting dischargesAs summarized in section III, A,above,one of the major issues is whether or notthe Respondents abandoned the shuttle service from Waynesville to discourage unionactivity at that terminal.Fletcher denied this allegation of the coml—aint,andaffirmatively contended that his action had purely economic causes having no rela-tionship with organization among his Waynesville employees.First, as to the evidence supporting General Counsel's case.Of revealing signifi-cance in appraising subsequent events is the following excerpt from a letter writtenshortly before October 1 by the corporation secretary-treasurer,Virginia Jones,to "Jack"Fletcher at the Waynesville terminal:Received everything from Mr. Public Service and everything was stampedapproved,so we are okay on schedules.As many as we can get rid of down there will be less union fellowsand thereis a hearing on it to be held up here Oct. 1 at Court House.[Emphasis supplied.]"Mr. Public Service"refers to the Public Service Commission of Missouri.Otherevidence establishes that about the middle of September,"Jack"Fletcher approachedthe Commission for approval in reducing;onsiderably the number of runs untilthen being made on this shuttle service.Her comment on getting"rid of" runs and"union fellows"indicates plainly that management was considering, as early as themiddle of September,both the end of ridding itself of the Union and'the means toattain it.P.W. Fletcher himself warned at least one employee of such action,even earlier.About the middle or latter part of August, he told employee Frank Case, a shuttle-bus driver,that he would sell or lease the line before he "would take the union in."And shortly before actually discontinuing the service, he told another driver, VirgilRouth,that if the Union came in he would lease his shuttle service, and keep, onlyhis long-line service toFort Leonard Wood.9Finally, on October 30 or 31, after the line was abandoned, and the drivers came,to Fletcher for their paychecks, he told them-and their testimony on this point isuncontradicted-that theyno longer had a job becausetheywere "for the union"insteadof "for the company."The foregoing facts comprise a strongprima faciecase fully supporting GeneralCounsel's allegations.The testimony of P. W. Fletcher offered to buttress his claim that the move wasfor economic reasons is far from persuasive.Specifically,he said that he discon-8Human curiosity being what it is,the Trial Examiner is not fully persuaded that theentire truth,if such were available,as to what happened aboard the bus is revealed byany of the testimony given at the hearing.It is difficult to believe that some dispute, ofsome character,did not arise,which management later warped and altered to serve asa pretext for getting rid of Wagner and Wilkes. For example, the Trial Examiner cannotignore the fact that upon direct examination Humphrey first spoke of being "scratched."He did not specifically deny Mrs. Collier's testimony to the effect that it wasshewhostood closest to him in the bus, and that she had an argument with him about his havingreplaced her husband as the return driver from Moberly. And as noted elsewhere, it wasMrs. Collier who acted with promptness and aggression when Fletcher himself orderedher husband's transfer a few days earlier.a Fletcher'sgeneral denial that he ever made such threats is not credited. MISSOURI TRANSIT COMPANY601tinned the service because it was "not a profitable operation."Not only were norecords produced at the hearing to substantiate this assertion, but on cross-examina-tion he admitted that the shuttle-bus service had produced more revenue during Sep-tember 1954-just before its discontinuance-than it had during the same period in1953.And the testimony of Ellis Deckard, a witness for the Respondents and incharge of traffic for all bus lines at Fort Leonard Wood, is to be the unchallengedeffect that there were more troops at Fort Leonard Wood in October, November,and December, 1954, than at any time in 1953.The Trial Examiner concludes and finds that there is no merit to the Respondents'contention at the hearing as to the reason for quitting the shuttle service.Onthe contrary, credible and undisputed testimony leads to the conclusion and findinghere made: that the real reason for the action was an attempt to thwart union organ-ization among the Waynesville drivers and to avoid any obligation to deal with theUnion.1°It follows that the resulting discharge of the seven drivers (listed in foot-note 1 above) was discriminatory, to discourage union activity, and that it interferedwith, restrained, and coerced employees in the exercise of rights guaranteed by theAct.IIIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents Missouri Transit Company and its President,P.W. Fletcher, have engaged in unfair labor practices, the Trial Examiner willrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that the Respondents discriminated in regard to the hire andtenure of employment of John Wagner and Dillard Wilkes on August 19, 1954, andof Gerald Burnett, Frank Ca'.se, Everett Graves, Virgil Routh, Howard Fuller,Emmer Gan, and Vernie Pruett on October 29, 1954. Because they have beenshown by uncontroverted evidence in the record to have been fully qualified, byexperience and employment, for long-line runs, it will be recommended that JohnWagner, Dillard Wilkes, Gerald Burnett, Frank Case, Howard Fuller, Emmer Gan,and Vernie Pruett, be offered by the Respondents immediate and full reinstatementto their former or substantially equivalent positions, on any part of the Respondents'lines.'2As to Everett Graves and Virgil Routh, the evidence shows that they hadbeen employed' only as shuttle-bus drivers and had not demonstrated, through em-ployment, whether or not they could qualify for long-line driving.For this reasonitwill be recommended, as General Counsel suggests in his memorandum brief,that the Respondents offer reinstatement to Graves and Virgil Routh immediatelyupon resumption of the Waynesville-Fort Leonard Wood shuttle line, or the opera-tion of any similar service elsewhere on their lines. It will likewise be recommendedthat the Respondents make whole employees Wagner, Wilkes, Burnett, Case, Fuller,Gan, and Pruett for the loss of any pay they may have suffered by reason of thediscrimination against them by payment to each of them of a sum of money equalto that which he would have earned from the date of the discriminatory discharge(in the case of Wagner and Wilkes, August 19, and in the case of the others, October29, 1954) to the date of the offer of reinstatement, less his net earnings during suchperiod, in accordance with the formula set out in F.W. Woolworth Company,90"See A.M. Andrews Company of Oregon and A. M. Andrews of Illinois, Inc.,112NLRB 626.u A good deal of credible evidence was introduced by General Counsel, particularlyfrom officials of the Public Service Commission of Missouri, tending to show that,becauseFletcher failed to comply with certain Commission rules, thelease or sale of his serviceand equipment was actually a sham and that under the contract he may well resume theservice when the threat of unionization is removed.Since General Counsel declined totake any firm position on this matter, however, either in the complaintor in stating hisposition at the hearing, the Trial Examiner considers it unnecessaryto passupon thepoint.An appropriate remedy will be recommended.12 SeeThe Jefferson Company, Inc,110 NLRB 757, 760. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 289. In the cases of Graves and Virgil Routh, it will be recommended thattheir back pay shall accrue, in the event no offer of reemployment is made to them,from the date of resumption of the Waynesville-Fort Leonard Wood shuttle-busline, or the inauguration of any similar shuttle-bus line as a part of the Respondents'operations.13Because the Respondents' unlawful conduct above found, and its underlying pur-pose, are closely related to other unfair labor practices proscribed by the Act, andbecause the danger of their commission in the future is reasonably to be anticipatedfrom the course of conduct in the past, the Trial Examiner is convinced that thepreventive purpose of the Act will be thwarted unless the recommendations arecoextensive with the threat.In order, therefore, to make effective the interdepend-ent guarantees of Section 7 of the Act, it will be recommended that the Respondentscease and desist from in any manner interfering with, restraining, or coercing theiremployees in the exercise of the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, General Teamsters, Chauffeurs, Warehousemen and Helpers, LocalNo. 864, AFL-CIO, is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment of JohnWagner and Dillard Wilkes on August 19, 1954, and of Gerald Burnett, FrankCase, Everett Graves, Virgil Routh, Howard Fuller, Emmer Gan, and Vernie Pruetton October 29, 1954, and by discontinuing its shuttle-bus line on October 29, 1954,the Respondents have engaged in and are engaging in unfair labor practices with-in the meaning of Section 8 (a) (3) and (1) of the Act.3.By interrogating, threatening, making promises of benefit, and otherwise inter-fering with, restraining, and coercing employees in the exercise of rights guaranteedby Section 7 of the Act, the Respondents have engaged in and are engaging in un-fair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]'-In his brief, General Counsel urges that all seven shuttle-bus driversbe made wholefor October 30 and 31. There is credible evidence in the record that whenthe driverscame for their final checks, after the discontinuance of that line,these checks had beenmade out to cover October 30 and 31, although they had actuallyceased driving onOctober 29, and that the Fletchers deducted this gratuitous 2 days' payin resentmentagainst their union activity.Since theamount wasnot earned, however,the TrialExaminer is of the opinion that It should not be included in the back-pay award.Lithium Corporation of America,Inc.andLocal 500, Interna-tionalUnion of Operating Engineers,AFL-CIO.CaseNo.11-CA-802. August 15,1956DECISION AND ORDEROn February 16, 1956, Trial Examiner Lee J. Best issued his in-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices allegedin the complaint to be in violation of Section 8 (a) (1) and (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-116 NLRB No. 82.